Citation Nr: 1208281	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include depression. 

3.  Entitlement to service connection for a psychiatric disability. 

4.  Entitlement to an effective date prior to December 1, 1993, for the assignment of a 10 percent rating for a right elbow disability. 

5.  Entitlement to an increased rating for a right elbow disability, currently rated 10 percent disabling. 

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for laryngitis and bronchitis. 
8.  Entitlement to service connection for bilateral weakness of the peripheral vestibular system, claimed as a balance disorder, to include as secondary to service-connected tinnitus.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2003, August 2007, and December 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal. 

In December 2006, the Board remanded the issues of entitlement to a rating in excess of 10 percent for postoperative bursitis and epicondylitis of the right elbow, entitlement to an earlier effective date for the award of a 10 percent rating for postoperative bursitis and epicondylitis of the right elbow, entitlement to service connection for laryngitis and bronchitis, and entitlement to service connection for diabetes mellitus, for the issuance of a statement of the case, which was issued in May 2009.  In a decision in May 2010, the Board determined that the Veteran had failed to perfect an appeal with respect to any of these issues and therefore, they were not before the Board.  However, evidence that was not before the Board in May 2010, shows that the Veteran did perfect a timely appeal of those issues and they will be considered in this decision.  

The issues of entitlement to service connection for a psychiatric disorder, laryngitis and bronchitis, and bilateral weakness of the peripheral vestibular system, and the claim for an increased rating for postoperative bursitis and epicondylitis of the right elbow, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A May 1993 rating decision denied service connection for a back condition.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the May 1993 rating decision that denied service connection for a back condition is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  An April 2002 rating decision denied service connection for psychiatric disorder.  The Veteran did not perfect an appeal of that decision.

4.  The evidence received since the April 2002 rating decision that denied the claim for service connection for a psychiatric disorder, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

5.  Diabetes mellitus is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; diabetes mellitus was first documented after service, and is not shown to be related to an injury, disease, or event of service origin or to a service-connected disability, to include exposure to herbicides.

6.  An August 1969 rating decision granted service connection a right elbow disability and assigned a 0 percent disability rating, effective form the date of claim.  The Veteran was notified of this decision, but did not appeal.  A March 1996 rating decision assigned a temporary total rating based on convalescence following surgery effective October 4, 1993, and increased the Veteran's rating to 10 percent effective December 1, 1993.  The Veteran did not perfect an appeal of that decision and it became final.  In June 2002, the Veteran filed a claim of entitlement to an earlier effective date for the assignment of a 10 percent rating for a right elbow disability.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has not been presented to reopen the claim of service connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The April 2002 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include depression, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

6.  The claim of entitlement to an effective date prior to December 1, 1993, for a 10 percent rating for aright elbow disability is a freestanding earlier effective date claim and must be denied.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims herein decided with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2002, April 2006, May 2007, January 2008, and June 2008.  That correspondence also satisfied the notice requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the Veteran's earlier effective date claim, the issue turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534 (2002).  As no reasonable possibility exists that any further notice or development would aid in substantiating the instant claim, any deficiencies of notice or assistance are moot.  38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2008 and May 2009 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  With regard to the Veteran's application to reopen the claim of service connection for a back condition, the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  With regard to the claim for service connection for diabetes mellitus, a VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disability to the Veteran's service.  For those reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

Back Disorder

In a rating decision in August 1969, the RO denied service connection for a back condition.  The Veteran did not file a timely appeal of that rating decision.  Thereafter, by a rating decision in May 1993, the RO reopened and denied the Veteran's claim for service connection degenerative joint disease of the lumbar spine on the merits.  The Veteran did not appeal the May 1993 rating decision.  Although the RO reopened and denied the claim on the merits an August 2007 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1993 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1993 rating decision, the evidence consisted of service medical records, which documented the Veteran's complaint of back pain in November 1965; a VA examination report in April 1969, which noted that an examination of the back, to include X-rays of the lumbar spine, was unremarkable; and VA treatment records that contained complaints of low back pain starting in 1992, with clinical findings of degenerative changes of the lumbar spine.  The RO found that there was no evidence of a low back disability in service or competent medical evidence that etiologically linked any post-service back condition to service or the service-connected bursitis of the right elbow.  

Evidence added to the record since the time of the last final decision includes VA treatment records that show complaints of low back pain; a June 2000 VA examination report that recorded a history provided by the Veteran of low back pain since a post-service slip and fall injury in 1983, and a diagnosis of mild degenerative joint disease of the lumbar spine; and radiological evidence of degenerative disc and joint disease of the lumbar spine.  That evidence, while new, is not material because it does not show that the Veteran's low back disability is etiologically linked to service or a service-connected disability.  Therefore, the evidence does not create a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156 (2011).

Also in the record are statements from the Veteran regarding a common etiology between his current lumbar spine disability and the in-service complaints of back pain in November 1965.  Those contentions were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2011). 

In sum, while the evidence shows the Veteran currently suffers from a lumbar spine disability, the evidence does not show that his current low back condition had onset in service nor is there any competent medical evidence showing that his low back condition is caused or aggravated by the service-connected postoperative bursitis and epicondylitis of the right elbow.  Therefore, evidence submitted since the previous denial of the claim does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2011).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection a back condition, to include as secondary to the service-connected postoperative bursitis and eqicondylitis of the right elbow, is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Psychiatric Disorder

With regard to the Veteran's application to reopen the claim for service connection for a psychiatric disorder, to include depression, in a rating decision in August 1977, the RO denied service connection for a nervous condition on the basis that an acquired psychiatric disorder was not shown to have had onset in service.  The Veteran did not file a timely appeal of that rating decision.  In April 2002, the RO denied reopening the Veteran's claim for service connection for a neuropsychiatric condition on the basis that new and material evidence had not been presented to reopen the claim.  The Veteran failed to perfect a timely appeal of the April 2002 rating decision, and that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

The Veteran filed the current claim for service connection for a psychiatric disorder, to include depression, in February 2006.  Accordingly, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the April 2002 rating decision, the evidence consisted of service medical records, which documented treatment for complaints of hyperventilation, with a diagnosis of passive dependent personality disorder manifested by hysterical and immature features, and induction and separation reports noted a medical history of nervous trouble; a January 1977 VA examination report that recorded an impression of depressive reaction and paranoid personality; June 2000 and July 2001 VA mental disorders examination reports that noted diagnoses of dysthymia, recurrent major depression, and mixed personality disorder with passive dependence and borderline characteristics; private treatment records showing diagnoses of depressive disorder and adjustment disorder; and statements from the Veteran that he was psychiatrically hospitalized at the VA Medical Center (VAMC) in San Juan within one year of service discharge for a nervous condition.  

Evidence added to the record since the time of the last final decision includes VA mental health treatment records for treatment rendered between 1976 to 1977, to include for symptoms of anxiety and depression; psychiatric treatment records from Dr. E.R.D. from 2003 through 2007, to include two psychiatric evaluation reports that tend to support a finding that the Veteran's current psychiatric disorder was manifest and had onset in service, but may have been misdiagnosed at the time; and VA treatment records showing treatment for depressive disorder.

The Board finds that the diagnoses of a psychiatric disorder with a medical history of onset of the condition during service, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically links the diagnoses to an injury in service, specifically the private treatment records from Dr. E.R.D., are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for an acquired psychiatric disorder, to include depression, is reopened.  To that extent only, the claim is allowed.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2011).

The record does not show, and the Veteran acknowledges, that he did not serve in Vietnam.  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011); 76 Fed. Reg. 4245 (Jan. 25 2011).  The Board notes that although the above amendment extends the time period during which a Veteran may be presumed exposed to herbicides, it remains no earlier than April 1, 1968, and because the Veteran does not report serving in Korea, it has no bearing on this appeal. 

The Veteran asserts that he is entitled to service connection for diabetes mellitus due to exposure to secret chemicals while stationed in Alaska.  In support of his claim, he submitted articles regarding the use of chemical or biological testing during military operations throughout the United States, to include Alaska.  

To the extent that the Veteran may claim service connection for diabetes mellitus due to exposure to herbicide agents in Alaska, the Board finds no service evidence of Agent Orange exposure in Alaska because the Department of Defense records do not support a finding that herbicide agents were used where the Veteran was stationed.  Thus, the preponderance of the evidence indicates that he was not exposed to herbicides while serving in Alaska because he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  Therefore an award of presumptive service connection for diabetes mellitus, type 2, based on herbicide exposure is not warranted.  

Additionally, with regard to the Veteran's contention of exposure to other chemicals while stationed in Alaska, review of the articles submitted in support of his claim does not indicate that exposure to any other chemical listed in the article may generally cause diabetes mellitus or that the Veteran's specific case of diabetes mellitus is due to such exposure.  No further discussion or development need be undertaken concerning this contention, however, because there is no competent evidence suggesting a connection between exposure to any such chemical or biological agents and diabetes mellitus.  The presumptive law applies specifically to herbicides.  38 U.S.C.A. § 1116 (West 2002).  This does not mean that actual causation cannot be established, but simply that the presumptions do not apply. 

Although the Board has taken into account the Veteran's belief that his diabetes mellitus was caused by herbicide exposure, the Board notes that as a lay person, the Veteran is not qualified to identify any chemical compound that he may have been exposed to during service without substantive evidence.  Similarly he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512 (2004); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Next, where the evidence does not warrant presumptive service connection, the an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show competent evidence of a causal relationship between the claimed disorder of diabetes mellitus and any other incident of active service. 

The service medical records do not show findings, treatment, or diagnosis consistent with diabetes mellitus.  After service, on VA examination in June 2000, the Veteran reported a medical history of non-insulin dependent diabetes mellitus controlled with medication.  He related being hospitalized in March of that year for a hypoglycemic shock.  On VA examination in July 2001, the Veteran reported a history of diabetes mellitus with onset approximately two years earlier.  VA treatment records document continued treatment for diabetes mellitus.  

Accordingly, the Board fins that the post-service evidence does not show symptomatology associated with diabetes mellitus, until at least 2000, more than 30 years following separation from service, and the Veteran does not contend otherwise.  The Board also emphasizes the multi-year gap between discharge from active duty service in 1967 and the initial reported symptoms related to diabetes mellitus in 2000, with a history of symptoms provided by the Veteran dating back to only 1999.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Board finds that the competent lay and medical evidence does not establish a continuity of symptomatology. 

Service connection may also be granted when the evidence establishes a medical nexus between service and current complaints.  Here, no medical professional has established a relationship between diabetes mellitus and the Veteran's service or any incident during the Veteran's service.  The Board has considered his statements reporting a nexus between his diabetes mellitus and active duty service.  However, aside from his contention that his disorder is the result of his in-service exposure to Agent Orange, or chemical or biological agents, he has not posited any alternate theory for the cause of his diabetes mellitus.  Moreover, even if he made such an assertion, the Board emphasizes that diabetes mellitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer). 

In sum, there is no competent or credible evidence of record to show that the Veteran's diabetes mellitus had its onset during active service or is otherwise related to service.  Because the Veteran is not professionally qualified to suggest a possible medical etiology, and since there is no competent evidence of record showing that the Veteran's diabetes mellitus had its onset during service, was manifest within one year of his separation from service, or is related to any in-service disease or injury, including herbicide exposure, service connection for this condition must be denied.  

The Board finds that the preponderance of the evidence is against a finding that diabetes mellitus was incurred in service, manifested to a compensable degree within one year following separation from service, is related to service, or that the Veteran was exposed to herbicides during service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date 

The Veteran contends that he is entitled to an effective date, prior to December 1, 1993, for the assignment of a 10 percent rating for aright elbow disability, because he met the criteria for a compensable rating prior to that date.  

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  An exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

Once a formal claim for compensation has been allowed, the date of VA outpatient examination or treatment will be accepted as the date of receipt of an informal claim for increase.  38 C.F.R. § 3.157(b)(1) (2011).

A review of all the evidence of record is required to determine when an increase in disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997) (Within the meaning of 38 U.S.C.A. § 5110(b), while evidence previously considered alone cannot lead to a grant of an earlier effective date, the evidence is nevertheless part of the entire evidence of record in determining when the rating increase was ascertainable).

If a decision by the RO is not appealed, the rating decision becomes final and the rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities or on the basis of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105 (2011).

If a claimant wishes to reasonably raise clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

On March 10, 1969, the Veteran filed a claim for service connection for residuals of right elbow bursitis.  In an August 1969 rating decision, entitlement to service connection for residuals of right elbow bursitis was granted and a 0 percent rating was assigned, effective form the date of claim.  The Veteran did not submit a notice of disagreement within the applicable time period, and the August 1969 rating decision became final.  In September 1972, the Veteran filed a claim for an increased rating for the residuals of right elbow bursitis.  A rating decision in October 1972 denied the Veteran's claim and the Veteran did not appeal that decision.  In December 1976, the Veteran submitted a claim for an increased rating for the right elbow condition.  By a rating decision in August 1977, the RO denied the Veteran's claim for a compensable rating for residuals of right elbow bursitis and the Veteran did not appeal that decision.  In May 1992, the Veteran submitted a claim for an increased compensable rating for the residuals of right elbow bursitis.  A rating decision in May 1993 denied the Veteran's claim and the Veteran did not appeal that decision.  Therefore, those decision granting a 0 percent rating and continuing the 0 percent rating are final.

The Veteran submitted a new claim for an increased rating on October 11, 1994.  In support of the claim, the Veteran submitted evidence that he had undergone right elbow surgery on October 4, 1993.  By rating action in March 1996, the RO assigned a temporary total rating based on convalescence following surgery effective October 4, 1993, and assigned a 10 percent disability rating effective December 1, 1993.  The Veteran filed a timely notice of disagreement with the March 1996 rating decision and the RO issued a statement of the case in June 1997.  The Veteran did not perfect an appeal of the decision.  Therefore, the March 1996 rating decision is final.  Accordingly, the Board finds that the rating decisions dated in August 1969, October 1972, August 1977, May 1993, and in March 1996, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In June 2002, the Veteran filed the current claim of entitlement to an earlier effective date for the assignment of a submitted a claim for an effective date for a the assignment of a 10 percent rating a right elbow disability.  The Veteran claims that the proper effective date should be April 28, 1967, the date he was discharged from service, instead of December 1, 1993.

After a rating decision that grants service connection and assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be denied.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's June 2002 claim for entitlement to an earlier effective date was filed after the March 1996 rating decision became final.  Furthermore, the Veteran has not alleged CUE in any of the previous rating decisions that granted and continued the 0 percent rating.  Accordingly, the Board finds that the Veteran's free-standing earlier effective date claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Rudd v. Nicholson, 20 Vet. App. 296 (2006)..


ORDER

As new and material evidence has not been presented, the claim for service connection for a back condition is not reopened, and the appeal is denied.

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include depression.  To that extent only, the appeal is allowed.

Entitlement to service connection for diabetes mellitus is denied.

The claim for entitlement to an effective date prior to December 1, 1993, for a 10 percent rating for a right elbow disability is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

Initially, the Board notes that additional evidence has been associated with the claims file that is relevant to the claim for service connection for laryngitis and  bronchitis, and the claim for service connection for bilateral weakness of the peripheral vestibular system, since the most recent readjudication of the claims by the RO in May 2009 and January 2008.  That newly received evidence includes VA medical records and VA examination reports in February 2009, June 2009, and December  2010.  There has been no RO readjudication in light of that new evidence.  Nor has another supplemental statement of the case been issued showing consideration of that evidence.  The Veteran did not submit a waiver of initial RO review with respect to the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The Board cannot consider that additional without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must remand the claims so that the RO may review this evidence and, if the claims remain denied, consider that evidence in a supplemental statement of the case.

With regard to the Veteran's claim for a rating higher than 10 percent for a right elbow disability, the Veteran was last afforded a VA examination of his right elbow in September 2002.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The findings of the September 2002 examination are now almost 10 years old and are considered stale.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Next, the Veteran contends that his current psychiatric disorder had its onset in service.  The Veteran's service medical records document treatment for complaints of hyperventilation, with a diagnosis of passive dependent personality disorder manifested by hysterical and immature features.  On induction and separation from service the Veteran noted a medical history of nervous trouble.  After service, the evidence shows psychiatric treatment starting in 1976.  Diagnoses include depressive reaction and paranoid personality, dysthymia, recurrent major depression, mixed personality disorder with passive dependence and borderline characteristics, and adjustment disorder.  The Board is mindful that private treatment records suggest onset of the Veteran's psychiatric disorder in service.  In that regard, private treatment reports from Dr. E.R.D. tend to support a finding that the Veteran's current psychiatric disorder was manifest and had onset in service, but may have been misdiagnosed at the time.  However, Dr. E.R.D. did not indicate that etiological findings were based on a review of the pertinent evidence of record.  Rather, those findings appear to have been based on the clinical treatment of the Veteran, which began approximately 36 years after the Veteran left the military, and on the Veteran's subjective assertions of the onset of the claimed disability.

The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  While supportive of the Veteran's claim, the private treating provider's statement is speculative in nature and, thus, of reduced probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Additionally, the private treating provider's findings do not appear to have been based on the pertinent evidence of record.  Accordingly, the Board finds that the private clinician's opinion associating the Veteran's psychiatric condition to service is an insufficient basis for granting service connection.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in- service injuries for the purposes of a VA examination).

While the Veteran has previously been afforded VA mental health examinations, the examiners did not provide an opinion regarding the etiology of the Veteran's current psychiatric disorder.  Thus, it remains unclear whether his current psychiatric disorder had onset in service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the his service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Specific additional development of the claim is also warranted.  In statements the Veteran reported being psychiatrically hospitalized at the San Juan VAMC within one year of service discharge.  These records have not been associated with the claims file.  Accordingly, the RO should attempt to secure mental health treatment records from the VAMC in San Juan from April 1967 to April 1968.  Additionally, a review of the claims file shows that the most recent VA medical records are dated in May 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records, to include any mental health treatment records from the VAMC in San Juan from April 1967 to April 1969, and any VA records dated since May 2009.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

3.  After obtaining the above records, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected postoperative bursitis and epicondylitis of the right elbow.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  Specifically, the examiner should address the following: 

(a) State whether the Veteran's right elbow disability affects his major or minor extremity. 

(b) Identify all orthopedic pathology related to the Veteran's service-connected right elbow disability, to include any supination or pronation impairment, marked cubitus varus or cubitus valgus deformity, united fracture of the head of the radius, or malunion or nonunion of the radius or ulna. 

(c) Provide range-of-motion and repetitive motion findings of the right elbow, and state whether ankylosis is shown.  

(b) Describe any functional limitation of the right elbow due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in degrees of additional range of motion loss. 

(e) Discuss how the Veteran's postoperative bursitis and epicondylitis of the right elbow impacts his activities of daily living, including his ability to obtain and maintain employment. 

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other evidence of record, including the service medical records and post-service treatment records, to include the private opinion reports from Dr. E.R.D.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

(a) Specify all currently diagnosed psychiatric disabilities and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service from April 1965 to April 1967 or is related to his complaints and treatment and diagnosis of a personality disorder in service?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service medical records, to include a diagnosis of, and treatment for a personality disorder. 

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Any supplemental statement of the case for the claim for service connection for laryngitis and bronchitis, and the claim for service connection for bilateral weakness of the peripheral vestibular system, should consider the evidence received since the most recent readjudication of the claims by the RO in May 2009 and January 2008, to include consideration of the VA examination reports in February 2009, June 2009, and December 2010.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


